UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (4.1%) Boeing Co. (The) 16,000 $1,373,600 General Dynamics Corp. 10,400 733,304 Honeywell International, Inc. 24,900 1,876,215 L-3 Communications Holdings, Inc. 16,800 1,359,456 Northrop Grumman Corp. 16,700 1,171,505 Raytheon Co. 10,800 634,932 Rockwell Collins, Inc. (S) 9,500 599,640 United Technologies Corp. 17,610 1,645,302 Air freight and logistics (0.3%) FedEx Corp. 8,300 815,060 Airlines (0.5%) Copa Holdings SA Class A (Panama) 2,700 322,947 Southwest Airlines Co. 55,700 750,836 Auto components (1.0%) Johnson Controls, Inc. 18,100 634,767 Lear Corp. 7,100 389,577 Magna International, Inc. (Canada) 6,200 363,940 TRW Automotive Holdings Corp. (NON) 14,996 824,780 Automobiles (0.3%) Ford Motor Co. 57,300 753,495 Beverages (2.3%) Coca-Cola Co. (The) 38,300 1,548,852 Coca-Cola Enterprises, Inc. 43,300 1,598,636 Dr. Pepper Snapple Group, Inc. 10,200 478,890 PepsiCo, Inc. 20,920 1,654,981 Biotechnology (2.2%) Amgen, Inc. 16,763 1,718,375 Celgene Corp. (NON) 14,000 1,622,740 Cubist Pharmaceuticals, Inc. (NON) (S) 14,000 655,480 Gilead Sciences, Inc. (NON) 24,478 1,197,709 Building products (0.2%) Masco Corp. 19,800 400,950 Capital markets (3.1%) Ameriprise Financial, Inc. 11,800 869,070 Apollo Global Management, LLC. Class A 27,900 603,756 Artisan Partners Asset Management, Inc. (NON) 5,264 207,665 Charles Schwab Corp. (The) 28,600 505,934 Goldman Sachs Group, Inc. (The) 14,720 2,166,048 Manning & Napier, Inc. 18,582 307,346 Morgan Stanley 48,100 1,057,238 State Street Corp. 25,100 1,483,159 Chemicals (2.6%) Ashland, Inc. (S) 5,000 371,500 Celanese Corp. Ser. A 9,900 436,095 CF Industries Holdings, Inc. 3,200 609,184 Dow Chemical Co. (The) (S) 23,401 745,088 Huntsman Corp. 30,279 562,887 LyondellBasell Industries NV Class A 11,000 696,190 Monsanto Co. 15,000 1,584,450 Valspar Corp. (S) 5,900 367,275 W.R. Grace & Co. (NON) 7,900 612,329 Commercial banks (2.9%) Capital Bank Financial Corp. Class A (NON) 40,001 686,417 Fifth Third Bancorp (S) 27,700 451,787 First Southern Bancorp, Inc. Class B (F) (NON) 19,890 118,346 National Bank Holdings Corp. Class A 39,500 722,850 PNC Financial Services Group, Inc. 11,613 772,265 Wells Fargo & Co. 105,658 3,908,289 Commercial services and supplies (0.8%) ADT Corp. (The) (S) 17,600 861,344 Cintas Corp. (S) 14,900 657,537 G&K Services, Inc. Class A 8,233 374,684 Communications equipment (2.3%) Arris Group, Inc. (NON) 18,800 322,796 Cisco Systems, Inc. 146,541 3,064,172 Qualcomm, Inc. 28,300 1,894,685 Computers and peripherals (4.2%) Apple, Inc. 15,139 6,700,976 EMC Corp. (NON) 51,500 1,230,335 Hewlett-Packard Co. 41,570 991,029 SanDisk Corp. (NON) 14,539 799,645 Construction and engineering (0.2%) Fluor Corp. 8,800 583,704 Consumer finance (0.2%) Discover Financial Services 11,900 533,596 Containers and packaging (0.4%) Owens-Illinois, Inc. (NON) 20,400 543,660 Rock-Tenn Co. Class A 4,200 389,718 Diversified financial services (5.0%) Bank of America Corp. 196,342 2,391,446 Citigroup, Inc. 56,957 2,519,778 JPMorgan Chase & Co. 132,427 6,284,985 Nasdaq OMX Group, Inc. (The) 14,500 468,350 Diversified telecommunication services (2.0%) AT&T, Inc. 72,920 2,675,435 Iridium Communications, Inc. (NON) (S) 83,488 502,598 Verizon Communications, Inc. 30,990 1,523,159 Electric utilities (1.0%) American Electric Power Co., Inc. 19,700 958,011 NV Energy, Inc. 23,400 468,702 PPL Corp. (S) 27,600 864,156 Electrical equipment (0.3%) Rockwell Automation, Inc. 6,700 578,545 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 28,500 379,905 Energy equipment and services (1.9%) Ensco PLC Class A (United Kingdom) 9,300 558,000 Halliburton Co. 22,000 889,020 Helmerich & Payne, Inc. (S) 7,800 473,460 Nabors Industries, Ltd. 51,400 833,708 Schlumberger, Ltd. 22,984 1,721,272 Food and staples retail (2.9%) Chefs' Warehouse, Inc. (The) (NON) 10,499 193,917 Costco Wholesale Corp. 8,700 923,157 CVS Caremark Corp. 38,780 2,132,512 Kroger Co. (The) 40,300 1,335,542 Wal-Mart Stores, Inc. 21,100 1,578,913 Walgreen Co. 11,600 553,088 Food products (0.4%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 75,939 601,437 Ingredion, Inc. 1,395 100,886 Pinnacle Foods, Inc. (NON) 6,616 146,941 Gas utilities (0.2%) UGI Corp. (S) 12,100 464,519 Health-care equipment and supplies (2.2%) Abbott Laboratories 25,910 915,141 Becton, Dickinson and Co. (S) 5,100 487,611 CareFusion Corp. (NON) 17,400 608,826 Covidien PLC 12,700 861,568 Medtronic, Inc. 22,490 1,056,130 Stryker Corp. (S) 8,800 574,112 Zimmer Holdings, Inc. (S) 8,900 669,458 Health-care providers and services (2.2%) Aetna, Inc. (S) 20,369 1,041,263 Cardinal Health, Inc. 14,600 607,652 CIGNA Corp. 8,500 530,145 Community Health Systems, Inc. 9,800 464,422 HCA Holdings, Inc. 21,300 865,419 Omnicare, Inc. 6,894 280,371 UnitedHealth Group, Inc. 21,100 1,207,131 Hotels, restaurants, and leisure (1.3%) Ignite Restaurant Group, Inc. (NON) (S) 16,600 243,688 McDonald's Corp. 12,930 1,288,992 Red Robin Gourmet Burgers, Inc. (NON) 11,000 501,600 Royal Caribbean Cruises, Ltd. 13,500 448,470 Wyndham Worldwide Corp. 8,000 515,840 Household durables (0.8%) Leggett & Platt, Inc. (S) 14,100 476,298 Mohawk Industries, Inc. (NON) 4,100 463,792 Newell Rubbermaid, Inc. 14,800 386,280 Whirlpool Corp. 4,300 509,378 Household products (1.8%) Colgate-Palmolive Co. 4,200 495,726 Energizer Holdings, Inc. (S) 3,400 339,082 Kimberly-Clark Corp. 6,800 666,264 Procter & Gamble Co. (The) 34,050 2,623,893 Independent power producers and energy traders (0.7%) Calpine Corp. (NON) 36,020 742,012 NRG Energy, Inc. 32,500 860,925 Industrial conglomerates (1.0%) General Electric Co. 99,620 2,303,214 Insurance (4.0%) Aflac, Inc. 19,200 998,784 Allstate Corp. (The) 20,600 1,010,842 American International Group, Inc. (NON) 25,633 995,073 Berkshire Hathaway, Inc. Class B (NON) 7,030 732,526 Hartford Financial Services Group, Inc. (The) (S) 30,313 782,075 Lincoln National Corp. 14,300 466,323 MetLife, Inc. 30,948 1,176,643 Prudential Financial, Inc. 25,700 1,516,043 Travelers Cos., Inc. (The) 17,690 1,489,321 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 2,600 692,874 Expedia, Inc. 6,800 407,684 Priceline.com, Inc. (NON) 700 481,551 Internet software and services (2.6%) Akamai Technologies, Inc. (NON) 11,600 409,364 eBay, Inc. (NON) 25,100 1,360,922 ExactTarget, Inc. (NON) 10,200 237,354 Google, Inc. Class A (NON) 5,155 4,093,225 IT Services (3.4%) Alliance Data Systems Corp. (NON) 5,700 922,773 Computer Sciences Corp. (S) 29,000 1,427,670 Fidelity National Information Services, Inc. 20,900 828,058 IBM Corp. 12,380 2,640,654 Total Systems Services, Inc. 21,200 525,336 Unisys Corp. (NON) 12,480 283,920 Visa, Inc. Class A 6,700 1,137,928 Leisure equipment and products (0.1%) Mattel, Inc. 4,042 176,066 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. 7,045 538,872 Machinery (1.8%) AGCO Corp. 8,500 443,020 CNH Global NV (S) 9,403 388,532 Dover Corp. 3,572 260,327 Flowserve Corp. 3,100 519,901 Ingersoll-Rand PLC 14,000 770,140 Joy Global, Inc. 8,000 476,160 Parker Hannifin Corp. (S) 4,900 448,742 Terex Corp. (NON) 9,900 340,236 Trinity Industries, Inc. 10,600 480,498 Media (3.1%) CBS Corp. Class B 25,100 1,171,919 Comcast Corp. Class A 64,570 2,712,586 DISH Network Corp. Class A 29,000 1,099,100 Gannett Co., Inc. 37,600 822,312 Liberty Global, Inc. (NON) 10,000 686,300 Time Warner Cable, Inc. 7,300 701,238 WPP PLC ADR (United Kingdom) 378 30,285 Metals and mining (0.3%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 18,400 609,040 Multi-utilities (0.3%) CenterPoint Energy, Inc. 25,100 601,396 Multiline retail (1.3%) Macy's, Inc. 31,100 1,301,224 Target Corp. 25,100 1,718,095 Office electronics (0.2%) Xerox Corp. 60,600 521,160 Oil, gas, and consumable fuels (9.2%) Alpha Natural Resources, Inc. (NON) 58,938 483,881 Chevron Corp. 43,140 5,125,895 Exxon Mobil Corp. 82,405 7,425,515 Hess Corp. 8,600 615,846 LRR Energy LP 24,778 436,093 Murphy Oil Corp. 12,000 764,760 NGL Energy Partners LP 17,100 459,989 Noble Energy, Inc. 4,900 566,734 Occidental Petroleum Corp. 13,672 1,071,475 Oiltanking Partners LP (Units) 11,486 590,380 Phillips 66 13,650 955,091 Royal Dutch Shell PLC ADR (United Kingdom) 21,039 1,370,901 Suncor Energy, Inc. (Canada) 22,400 672,224 Valero Energy Corp. 15,300 695,997 Paper and forest products (0.2%) International Paper Co. 9,200 428,536 Personal products (0.2%) Herbalife, Ltd. (S) 13,520 506,324 Pharmaceuticals (6.8%) AbbVie, Inc. 37,610 1,533,736 Allergan, Inc. (S) 5,500 613,965 Eli Lilly & Co. 28,200 1,601,478 Johnson & Johnson (S) 43,230 3,524,542 Merck & Co., Inc. 34,000 1,503,820 Pfizer, Inc. 218,691 6,311,422 Sanofi ADR (France) (S) 9,300 475,044 ViroPharma, Inc. (NON) 9,716 244,455 Professional services (0.2%) Manpower, Inc. 8,756 496,640 Real estate investment trusts (REITs) (0.7%) American Tower Corp. Class A 7,100 546,132 Campus Crest Communities, Inc, 23,418 325,510 Weyerhaeuser Co. 25,500 800,190 Road and rail (0.7%) Canadian National Railway Co. (Canada) 4,600 461,380 Union Pacific Corp. 7,500 1,068,075 Semiconductors and semiconductor equipment (1.4%) Applied Materials, Inc. 40,800 549,984 First Solar, Inc. (NON) 14,300 385,528 Intel Corp. 50,520 1,103,862 Texas Instruments, Inc. (S) 30,900 1,096,332 Software (4.2%) Microsoft Corp. 160,750 4,599,058 Oracle Corp. 100,130 3,238,204 SAP AG ADR (Germany) (S) 9,900 797,346 Symantec Corp. (NON) 33,900 836,652 TiVo, Inc. (NON) 25,700 318,423 Specialty retail (2.6%) Foot Locker, Inc. 23,200 794,368 Gap, Inc. (The) 12,600 446,040 Home Depot, Inc. (The) 31,500 2,198,070 Lowe's Cos., Inc. 22,200 841,824 Office Depot, Inc. (NON) 103,600 407,148 PetSmart, Inc. 6,400 397,440 TJX Cos., Inc. (The) 17,700 827,475 Textiles, apparel, and luxury goods (0.6%) Gildan Activewear, Inc. (Canada) 10,700 427,037 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 11,900 675,801 Ralph Lauren Corp. (S) 2,200 372,482 Tobacco (2.2%) Altria Group, Inc. 24,400 839,116 Philip Morris International, Inc. 46,633 4,323,345 Wireless telecommunication services (0.1%) MetroPCS Communications, Inc. (NON) 25,700 280,130 Total common stocks (cost $167,812,406) INVESTMENT COMPANIES (0.5%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 40,500 $1,214,595 Total investment companies (cost $720,253) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,573 $413,857 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 188,760 Total convertible preferred stocks (cost $747,700) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F) (RES) (NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (8.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 18,836,250 $18,836,250 Putnam Short Term Investment Fund 0.08% (AFF) 1,105,748 1,105,748 Total short-term investments (cost $19,941,998) TOTAL INVESTMENTS Total investments (cost $189,256,357) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $231,188,587. (b) The aggregate identified cost on a tax basis is $192,731,587, resulting in gross unrealized appreciation and depreciation of $58,777,521 and $1,774,948, respectively, or net unrealized appreciation of $57,002,573. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $34,000, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $925,339 $4,851,660 $5,776,999 $124 $— Putnam Short Term Investment Fund * — 3,707,544 2,601,796 56 1,105,748 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $18,493,976. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $18,836,250, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $27,189,816 $— $— Consumer staples 22,641,502 — — Energy 25,710,241 — — Financials 36,779,441 — 118,346 Health care 31,710,887 — — Industrials 23,196,426 — — Information technology 42,697,296 — — Materials 7,955,952 — — Telecommunication services 4,981,322 — — Utilities 4,959,721 — — Total common stocks — Convertible preferred stocks — 602,617 — Investment companies 1,214,595 — — Preferred stocks — — 34,000 Short-term investments 1,105,748 18,836,250 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
